Citation Nr: 1623390	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder (claimed as a bilateral arm condition and radiculopathy), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left knee meniscal tear (claimed as bilateral leg and knee condition), to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for osteoarthritis of the right knee (claimed as a bilateral leg and knee condition), to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a heart disorder, to include coronary artery disease, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for bilateral venous insufficiency, to include as secondary to service-connected disabilities.

6.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The RO in Roanoke, Virginia, is currently handling the appeal.

In October 2011, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In August 2012, April 2014, May 2015, and January 2016 the Board remanded the issues listed on the title page for further development.  As explained below, a remand is again required.

As noted in the January 2016 remand, while the claim regarding the feet was originally characterized as just bilateral plantar fasciitis, the Board recharacterized this claim as a bilateral foot disorder based on a July 2015 VA examination noting a diagnosis of bilateral pes planus in addition to plantar fasciitis.  The United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.

As noted in the January 2016 Board remand, the issue of entitlement to a higher rating for a lumbar spine disability was raised in a September 2015 written statement from the Veteran but had yet not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board referred this issue to the AOJ for appropriate action.  At this time, no action has yet been taken on this referred claim.  As such, it is referred once again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that this case was last adjudicated by the RO in February 2016.  Subsequently, additional VA treatment records were obtained dated through May 2016.  While the Veteran submitted a waiver of RO review of evidence submitted through April 2016, the Veteran has not waived RO review of evidence received through May 2016.  As such, remand is necessary so that the AOJ can consider this evidence in the first instance.  

With regard to the bilateral lower extremity and right shoulder issues, during the October 2011 Board hearing, the Veteran reported that he had fallen down five stairs two months earlier due to his back giving out and that he had injured his right leg.  Significantly, a review of the record shows a July 2011 private treatment record noting that the Veteran was seen for a contusion of the right leg.  A September 2012 private treatment record also shows that the Veteran had fallen and injured his left knee.  More recently, a May 2016 VA treatment record notes reports of falls at home due to back pain and an April 2016 VA treatment record notes a two month history of dizziness due to his medications.  Significantly, many of the medications listed in the Veteran's VA medical records show that the drugs may increase the risk of falls.  While several medical opinions have been obtained regarding the relationship between the Veteran's claimed right shoulder/lower extremity disabilities and his service-connected lumbar spine disorder, none of these opinions specifically address whether the claimed disabilities have been caused or aggravated by falling due to the service-connected lumbar spine disorder.  On remand, such an opinion should be obtained. 

With regard to the heart disorder issue, as noted in the January 2016 Board remand, the Veteran contends that his heart disorder is caused or aggravated by his service-connected psychiatric disorder.  Also, in November 2013 correspondence, the Veteran wrote that his heart condition was secondary to or aggravated by medications he took for his service-connected lumbar spine disorder.  Significantly, the January 2016 Board remand requested a medical opinion be obtained regarding whether the Veteran's heart disorder was caused or is aggravated by his service-connected major depressive disorder, to include any medication taken to treat the same.  Pursuant to the January 2016 remand, a medical opinion was obtained in February 2016.  The examiner noted that there was no doubt that depression can cause or contribute to coronary artery disease but that there was no objective evidence that such was the case in this Veteran.  However, the rationale for this opinion is based on the fact that the Veteran allegedly had a heart attack in 2006 and was not seen for psychiatric treatment until 2009.  However, a review of the record shows that the Veteran was first seen for heart problems in 2008, not 2006.  Furthermore, it is unclear why the onset of the Veteran's heart disorder has any bearing on the question of whether the Veteran's service-connected disorders and/or the medications he takes for such disorders matters when the question is one of aggravation rather than causation.  Given the unclear rationale provided in the February 2016 opinion and the fact that this opinion does not consider the Veteran's theory that his heart disorder is secondary to or aggravated by medications he has taken for his service-connected lumbar spine disorder, on remand, such an opinion should be obtained.

Prior to obtaining any addendum opinions, the AOJ also should attempt to obtain the Veteran's up-to-date VA and private treatment records. 

Lastly, in a June 2015 statement, the Veteran reiterated that his initial claim regarding the lower extremities was for bilateral lower leg disorders, which included all lower extremity conditions including knee conditions and sciatica.  Accordingly, on remand, the AOJ should address the Veteran's sciatica complaints.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private medical records.  Also, offer the Veteran the opportunity to submit lay statements and any other evidence that he desires to submit in support of his claims. 

2.  Obtain all outstanding VA treatment dated from May 2016 to the present. 

All reasonable attempts should be made to obtain such records, consistent with the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, seek an addendum opinion from the July 2015 VA examiner to determine the nature and etiology of the Veteran's right shoulder disorder, bilateral knee disorders, bilateral foot disorders, heart disorder, and bilateral venous insufficiency.  If the July 2015 VA examiner is not available, seek a medical opinion from another appropriate clinician.  The Board leaves it to the discretion of the clinician selected to offer the addendum opinion, as to whether a new physical examination is required.  If examined, all appropriate testing should be conducted and the Veteran should be asked to provide a complete medical history, if possible.  The file and a copy of this Remand must be made available to the examiner. 

For each diagnosis (right shoulder disability, osteoarthritis of the right knee, left knee disability, bilateral foot disorders including plantar fasciitis and pes planus, and bilateral venous insufficiency) the VA examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorders were caused or are aggravated by a service-connected disability (i.e., lumbar strain, degenerative disc disease of the cervical spine, left arm radiculopathy, or major depressive disorder), to include medications taken for such disorders and any falls secondary to such disorders.  The examiner should specifically address the following in providing this opinion:

* The Veteran's October 2011 testimony that he had fallen down five stairs two months earlier due to his back giving out and that he had injured his right leg;
* a July 2011 private treatment record noting that the Veteran was seen for a contusion of the right leg;  
* a September 2012 private treatment record showing that the Veteran had fallen and injured his left knee;
* A May 2016 VA treatment record showing a history of falls at home due to back pain;
* an April 2016 VA treatment record noting a two month history of dizziness due to the Veteran's medications.
* the Veteran's list of prescription VA medications which show that some of the medications may increase the risk of falls

Further, with respect to the claim for a heart disorder, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's heart disorder was caused or is aggravated by service-connected acquired psychiatric disorder, to include any medication taken to treat the same or medication taken to treat the Veteran's service-connected lumbar strain.  The examiner is notified that the Board did not find the rationale in the February 2016 addendum opinion convincing as it is unclear why the onset of the Veteran's heart disorder has any bearing on the question of whether the Veteran's service-connected disorders and/or the medications he takes for such disorders matters when the question is one of aggravation rather than causation.

If it is determined that the Veteran's heart disorder is related to service or a service-connected disability, and the Veteran's bilateral venous insufficiency disorder is not related to a currently service-connected disability, the examiner should address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the claimed bilateral venous insufficiency was caused or is aggravated by the heart disorder. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  The AOJ should also specifically address the Veteran's complaints of sciatica in the lower extremities.  If the benefits sought are not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




